Case: 14-20547      Document: 00513236170         Page: 1    Date Filed: 10/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            October 19, 2015
                                    No. 14-20547
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRYSTAL WASHINGTON, also known as Crystal Bureau,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-660-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Former Texas Department of Criminal Justice parole officer Crystal
Washington appeals her convictions for conspiracy to possess with the intent
to distribute heroin, in violation of 21 U.S.C. § 846, and for conspiracy to
commit extortion under the color of official right and extortion under the color
of official right, in violation of 18 U.S.C. § 1915(a).           She argues that the
evidence was insufficient to support each count of conviction.                    Because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20547     Document: 00513236170     Page: 2   Date Filed: 10/19/2015


                                  No. 14-20547

Washington did not renew her motion for judgment of acquittal at the close of
the evidence, review is limited to plain error, requiring her to show a clear or
obvious error affecting her substantial rights. United States v. Delgado, 672
F.3d 320, 329-32 (5th Cir. 2012) (en banc). Under this test, there must be a
manifest miscarriage of justice, meaning that the record must be devoid of
evidence of guilt or that the evidence is so tenuous as to render the verdict
shocking. Id. at 330-31. The evidence, and all inferences therefrom, are
reviewed in the light most favorable to the verdict. United States v. Rose, 587
F.3d 695, 702 (5th Cir. 2009).
      Washington fails to meet this heavy burden. She first contends that the
Government did not prove that there was an express or implied agreement
between her and Abel Ramirez, a parolee under her supervision, and that,
although she may have been aware of his drug dealing, her knowledge did not
amount to a tacit agreement allowing him to continue.          The argument is
unpersuasive as the trial evidence, viewed in the light most favorable to the
jury’s verdict, showed that Washington knowingly assisted Ramirez in
avoiding detection for his drug trafficking by tipping him off to the police’s
initial investigation, advising him to get rid of his cellphone as the police were
using it to track his activities, and falsely reporting clean urinalysis test
results despite Ramirez’s admittedly regular heroin use.           Washington’s
assertion that she advised Ramirez of the police investigation solely in her
capacity as his parole officer is defeated by the uncontroverted testimony from
her supervisor, Leslie Clay, that parole officers have no duty to advise parolees
that they are under investigation, and it is further undermined by
Washington’s failure to note the investigating officer’s phone call in Ramirez’s
parole records. Moreover, the Government submitted audio recordings of a
meeting between Ramirez and Washington confirming that Ramirez



                                        2
       Case: 14-20547   Document: 00513236170    Page: 3   Date Filed: 10/19/2015


                                  No. 14-20547

specifically told Washington that the $1,000 he was giving her resulted from
his recent sale of heroin in Atlanta. The record is thus not devoid of evidence
showing that Washington tacitly agreed with Ramirez to violate the drug-
trafficking laws and voluntarily participated in profiting from that conspiracy.
See United States v. Wallace, 759 F.3d 486, 491 (5th Cir. 2014); United States
v. Thomas, 690 F.3d 358, 366 (5th Cir. 2012); see also Delgado, 672 F.3d at 331,
333.
        Washington’s challenge to the sufficiency of the evidence to support her
convictions under the Hobbs Act is similarly unavailing. She argues that the
Government failed to establish a sufficient nexus between her wholly local
conduct and interstate commerce.        Alternatively, she contends that the
Government failed to prove extortion or conspiracy to commit same; more
specifically, she asserts that the evidence fails to show that she accepted money
from Ramirez in exchange for the performance or nonperformance of any
official act.
        Viewed in the light most favorable to the verdict, the trial evidence
established that Ramirez was dealing in black tar heroin, manufactured
exclusively in Mexico; that he was selling approximately $500 worth of heroin
daily over the course of several years; that he made payments to Washington
from his drug proceeds; that Washington knew about and ignored his drug
dealing; and that Washington’s failure to note the police investigation, advice
to Ramirez to throw away his cellphone, and false reports of clean urinalysis
tests enabled Ramirez to continue his trafficking. Although Ramirez may have
been considered a “small-time” dealer, Washington’s facilitation of his local
drug trafficking and depleting drug trafficking funds sufficiently established
the requisite interstate commerce nexus, particularly under the plain-error
standard. See United States v. Villafranca, 260 F.3d 374, 378 (5th Cir. 2001);



                                        3
    Case: 14-20547      Document: 00513236170    Page: 4    Date Filed: 10/19/2015


                                  No. 14-20547

United States v. Box, 50 F.3d 345, 353 (5th Cir. 1995); see also Delgado, 672
F.3d at 330-31.
      Similarly, the record is not devoid of evidence showing the requisite
extortion and conspiracy to commit same. See id. at 331. Washington urges
that the evidence fails to demonstrate an explicit agreement to extort money
from Ramirez and instead shows only that she was a parole officer who fell on
hard financial times and used poor judgment in accepting assistance from a
parolee.    Her argument ignores the trial evidence that showed a tacit
agreement whereby she accepted cash bribes from Ramirez in exchange for
overlooking his heroin dealing and assisting him in obtaining a lesser parole
reporting requirement or early termination. Ramirez’s testimony and the
audio recordings established that Washington solicited bribes through tales of
financial   hardship,    then   identified   other   parolees   whose   reporting
requirements she had successfully lowered after they gave her greeting cards
filled with cash. Ramirez understood that if he continued to pay Washington,
she would do the same for him. The audio recordings additionally revealed
that, after accepting $1,000 from Ramirez, Washington promised to “take care
of” him.    Ramirez’s parole records, which made no mention of the police
contacting her regarding a drug investigation, Ramirez’s drug use, or the cash
she accepted from Ramirez, and which falsely reported clean urinalysis results,
further corroborate Ramirez’s testimony establishing a tacit agreement to pay
Washington to perform or fail to perform her official duties as a parole officer.
See United States v. Wright, 797 F.2d 245, 250 (5th Cir. 1986); see also United
States v. Stephens, 964 F.2d 424, 427-28 (5th Cir. 1992)
      Washington has failed to show a manifest miscarriage of justice or
reversible plain error. See Delgado, 672 F.3d at 330-31. Accordingly, the
district court’s judgment is AFFIRMED.



                                        4